I    '




                                                     SUBSEQUENT                                     ...
  I
    I          . -~ .....
...;,_
         '·-                                    WRIT OF HABEAS CORPUS


                                                 CERTIFIED COPIES OF


                                                POST CONVICTION




                            FROM:               232ND CRIMINAL COURT



                                                             OF



                                                HARRIS COUNTY, TEXAS




                                                   DOMINICK LOWE
                                                      1226453-A
                                                                               RECEIVED IN    .
                                                                        COURT OF CRIMINAL APPEALS
                                                      APPLICANT
                                                                             APR 2 g 2015
                                                                         Abel Acosta, Clerk
                                                             VS.



                                                  THE STATE OF TEXAS


                                                     RESPONDENT




                            PAGE   I   OF   I                                  REV.   01-02-04
                                 INDEX
                                                                      PAGE


    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                            1

    STATE'S MOTION REQUESTING DESIGNATION OF ISSUES                    2

    STATE PROPOSED ORDER DESIGNATING ISSUES                            3

    CERTIFICATE OF THE CLERK                                           5




PAGE I OF I
                                                      REV: 01-02-04
                                      MIKE ANDERSON
                                      DISTRICT ATTORNEY
                                     HARRIS COUNTY, TEXAS




                                           January 2, 2013

Chris Daniel, District Clerk
Harris County, Texas
1201 Franklin
Houston, Texas 77002
                                               Re: Ex parte DOMINICK LOWE
                                               No. 1226453-A the 232ND
                                               District Court of Harris County, Texas
                                               Filing date: 11/7/2012

                                                                ]AND 1.~,
Date copy of writ delivered to District Attorney's Basket:-------
By: fJaifj Mofina


Dear Sir:

I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
Therefore, I waive service by certified mail as provided therein.

I understand that I have 15 days from the date received to answer.



            JAN 0 7 2013

                                                                                    -.=   l . '· ...... ~.-.71'_ .•.




Date Received                                           Assistant District Attorney
                                                        Harris County, Texas




                       1201 Franklin Street, Suite 600, Houston, Texas 77002-1923



                                                                                                                :00001.
                                        NO. 1226453-A
                                                                                              FILErJ
                                                                                                  Chris Dar:ir!
                                                                                                  District Cl.::rk
EX PARTE                                        §                     IN THE 232N° DISTRICT   cguRT.
                                                                                                 f.:\j'f 1
                                                                                                           g ? .. , '~.:
                                                                                                                 L .-



                                               §                      OF
DOMINICK LOWE,                                                                       BY..-=·
 Applicant                                     §                      HARRJS COUNTY, TEXAS


            THE STATE'S MOTION REQUESTING DESIGNATION OF ISSUES

        The State of Texas, by and through its Assistant District Attorney for Harris County,
requests that this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07, §3(d), designate the
following issues which need to be resolved:

       1.   Whether the State withheld Brady information:
       2.   Whether the trial court committed reversible error;
       3.   Whether Applicant's confession was voluntary;
       4.   Whether Applicant's trial counsel was ineffective;
       5.   Whether the trial court was baised;
       6.   Whether the evidence was sufficient to support the conviction;
       7.   Whether Applicant's confession complied with Texas Code of Criminal Procedure arts.
            38.22 and 38.23;
      8.    Whether the trial court had proper jurisdiction;
      9.    Whether Applicant is actually innocent;
      10.   Whether the State engaged in prosecutorial misconduct;
      11.   Whether the police engaged in misconduct;
      12.   Whether the court interpreter was properly sworn; and,
      13.   Whether the cumulative effect of all the alleged due process violations denied
            Applicant a fair trial.



                                               SIGNED January 18, 2013.




                                                    ~""<>'"-'-'elSS
                                                   i ant District Attorney
                                                 arris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002
                                               (713) 755-6657, (713) 755-5809 (fax)
                                               Texas Bar I.D. #24053738




                                                                                          :00002
,-
     •

                                                  NO. 1226453-A

         EX PARTE                                        §           IN THE 232"d DISTRICT COURT

                                                         §           OF
         DOMINICK LOWE,
           Applicant                                     §           HARRIS COUNTY, TEXAS


                          THE STATE'S PROPOSED ORDER DESIGNATING ISSUES

                 Having reviewed the applicant's application for writ of habeas corpus, the Court finds
         that the following issues need to be resolved in the instant proceeding:

                I.    Whether the State withheld Brady information:
                2.    Whether the trial court committed reversible error;
                3.    Whether Applicant's confession was voluntary;
                4.    Whether Applicant's trial counsel was ineffective;
                5.    Whether the trial court was baised;
                6.    Whether the evidence was sufficient to support the conviction;
                7.    Whether Applicant's confession complied with Texas Code of Criminal Procedure arts.
                      38.22 and 38.23;
                8.    Whether the trial court had proper jurisdiction;
                9.    Whether Applicant is actually innocent;
                10.   Whether the State engaged in prosecutorial misconduct;
                11.   Whether the police engaged in misconduct;
                12.   Whether the court interpreter was properly sworn; and,
                13.   Whether the cumulative effect of all the alleged due process violations denied
                      Applicant a fair trial.

                Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issues
         and then enter findings of fact.

                The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the
         above-styled case to the Court of Cri · 1 Appeals until further order by this Court.


                         the Co




                          ../




                                                                                               :00003
                                     NO. 1226453-A

EX PARTE                                   §           IN THE 232N° DISTRICT COURT

                                           §           OF
DOMINICK LOWE,
 Applicant                                 §           HARRIS COUNTY, TEXAS


                             CERTIFICATE OF SERVICE


       Service has been accomplished by mailing a true and correct copy of the foregoing
instrument to the following address:

             Dominick Lowe
             #01679134
             Hodge Unit
             P0999
             Rusk TX 75785



                                           SIGNED January 18,2013.




                                                     ss
                                           Assis    District Attorney
                                           Harris ounty, Texas
                                           1201 ranklin, Suite 600
                                           Houston, Texas 77002
                                           (713) 755-6657, (713) 755-5809 (fax)
                                           Texas Bar I.D. #24053738




                                                               FILED
                                                                  Chris Daniel
                                                                  District Clerk
                                          SUPPLEMENTAL
                                     CERTIFICATE OF THE CLERK

                                        APPLICANT IN CUSTODY


 THE STATE OF TEXAS                                             { IN THE 232nd DISTRICT COURT

 COUNTY OF HARRIS                                               { OF HARRIS COUNTY, TEXAS



 I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the
                      ./
 foregoing            !J   pages contain true and correct copies of original records now in my

 lawful custody and possession relating to cause number 1226453-A including the

 petition, all answers filed by the State, the Order of the Court (entered on the 21 sr day

 of APRIL,A.D., 2015) and each document, the inclusion of which was thereby ordered.



 I further certify the Applicant DOMINICK LOWE is in the custody of the Texas

 Department of Criminal Justice Institutional Division.



 Wi !ness my hand and seal of said Court at Houston, Texas, on this the                                        J jl~day   of

 APRIL, 2015.




                                             ; Roxail~§!~cT· ,~D~_puty                                    ··
                                             '.   ,· • t ·,   ····,·~·~- •.• , ........ ' -··· __ ...,•




. PAGE   I   OF   I                                                                                                  REV.   01-02-04
                                                                                                                      :00005